Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Chionchio on 3/9/22.
The application has been amended as follows: 
	Claims 1-24 are allowed.

	All other claims are cancelled.

	
The claims have been amended as follows:
1(currently amended).  A firearm, said firearm comprising:
		a receiver;
		a barrel mounted on said receiver, said barrel having a breech end;
		a butt stock movably mounted on said receiver adjacent to said breech end of said barrel; 
		a cover mounted on said butt stock, a portion of said cover extending toward said breech end of said barrel; wherein 
		said butt stock is movable between a closed position wherein said portion of said cover is positioned in overlying relation to said breech end of said barrel, and an open position wherein said , said cover remaining mounted on said butt stock when in said open position.  

	13(currently amended).  A firearm, said firearm comprising:
		a receiver;
		a barrel mounted on said receiver, said barrel having a breech end;
		a butt stock mounted on said receiver adjacent to said breech end of said barrel; 
		a cover mounted on said butt stock, a portion of said cover extending toward said breech end of said barrel; wherein 
		said cover is movable between a closed position wherein said portion of said cover is positioned in overlying relation to said breech end of said barrel, and an open position wherein said portion of said cover is positioned in spaced relation away from said breech end of said barrel, thereby exposing said breech end, said cover remaining mounted on said butt stock when in said open position.  

The following is an examiner’s statement of reasons for allowancethe prior art of record neither discloses nor fairly teaches the recited limitations of the claimed invention including, but not limited to: a firearm with a cover mounted on a butt stock, where in a closed position the cover is in overlying relation to the breech end of the barrel and when in open position, in spaced relation away from the breech end of the barrel but still attached/mounted to the butt stock.  The closest prior art was 20050235546 with a cover 9 that overlie a breech of barrel 1 (fig. 1 and 28) and could also be completely removed (i.e. open position) so that it would be in spaced relation away from the breech end of the barrel.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D DAVID whose telephone number is (571)270-3737 and whose email address is michael.david@uspto.gov*.  The examiner can normally be reached on M-F 8:30am-5:00pm EST.
*Communications via Internet e-mail are at the discretion of the applicant.  Applicant is welcome to file an electronic communication authorization (sb439) form at any time if he/she would like to communicate via e-mail:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdfWithout a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MICHAEL D DAVID/Primary Examiner, Art Unit 3641